Title: From James Madison to Robert Williams, 9 November 1806
From: Madison, James
To: Williams, Robert



Sir,
Department of State Novembr. 9th. 1806

In consequence of the advices received from General Wilkinson relating to the military posture of things on the confines of our settlements and those of Spain, and to the measures taken and contemplated by him, fresh instructions are transmitted by the Secretary at War to that officer; and it is thought proper that a copy of them should be communicated to you, that the views of the President may be more distinctly understood.
We have received no very recent information of the state of our negotiations with Spain.  The tenor of the last did not preclude hopes of a favorable issue, tho’ it would be premature to draw any positive conclusions from what had passed.  Much also may possibly depend on the result of other negociations depending among the great powers of Europe.
Our information from the Mission Extray. to Great Britain is also neither very late, nor definite.  The negociation had been much retarded by the illness of Mr. Fox the Secretary for foreign affairs, and may feel further dilatory influences at least from his death, which appears to have happened about the middle of Septembr.  In this case also the state of the British negociations with other powers; particularly France, may have an influence on the British policy towards the United States; though as yet the indications have been rather favorable.  I have the honor to be Sir Your Obt Servt.

James Madison

